        Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 1 of 13



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                   )       CRIMINAL NO. 16-10343-ADB
                                            )
                 v.                         )
                                            )
MICHAEL J. GURRY, et al                     )
                                            )
            Defendants.                     )
                                            )

               GOVERNMENT’S OPPOSITION TO DEFENDANTS’ MOTION
               TO LIMIT THE TESTIMONY OF DR. STEPHEN M. THOMAS

        The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, and the undersigned Assistant United States Attorneys, hereby

oppose the Defendant’s motion to limit the testimony of Dr. Stephen M. Thomas regarding certain

subjects.

   I.         BAKGROUND

        The United States intends to call Dr. Stephen Thomas as an expert in the medical

management of pain. Dr. Thomas is a graduate of Stanford University Medical School. He

completed a residency in Anesthesiology at Johns Hopkins University, followed by a Fellowship

in Pain Medicine and Regional Anesthesia at Johns Hopkins. He served in the United States Air

Force Medical Corp, during which time he was the founder and director of the Pain Management

Service at Wright-Patterson United States Air Force Medical Center. Dr. Thomas practiced pain

management in Pittsburgh, Pennsylvania until 2014. Since 2014, Dr. Thomas has worked as a

pain management consult. During that time he has been qualified as an expert in the field of pain

management by multiple courts, including the Eastern District of Pennsylvania and the Middle

District of Pennsylvania.
         Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 2 of 13



   It is anticipated that Dr. Thomas will testify that in the course of treating patients for pain,

physicians have a duty to (1) make reasoned and informed diagnoses of the medical conditions

affecting each individual patient; and (2) formulate and implement an appropriate regimen of

treatment for that individual based upon those diagnoses. This framework is not unique to the area

of treating pain, but rather is used throughout the practice of medicine as the basic schema for the

treatment of patients with any type of medical condition. If either of these two conditions are not

met prior to the prescribing of controlled substances to a patient, the physician has violated the

basic tenets of medical practice and is prescribing controlled substances outside the usual course

of professional practice and not for a legitimate purpose.

   II.        ARGUMENT

         A.      Testimony about the relationship between bribery and medically
                 Inappropriate prescriptions.

         Defendants seek to bar Dr. Thomas from testifying about the relationship between bribery

and medically inappropriate prescriptions on the grounds that (1) this Court has “rejected the

government’s theory that every prescription written by a practitioner who accepts a kickback is

outside the usual course of professional conduct,” and (2) it is for the Court, not the government’s

expert, to instruct the jury on the fiduciary duty owed by doctors to their patients. Both contentions

are misplaced.

         First, in granting in part and denying in part Defendants’ Motion in Limine No. 13, this

Court stated that it was “disinclined to accept the legal premise that any prescriptions issued

following a bribe are necessarily fraudulent, without regard to patient need or other factors relevant

to the propriety of an individual prescription,” but expressly stated that “the Government may

argue its position again in connection with jury instructions.” ECF Docket No. 719. Consistent


                                                  2
        Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 3 of 13



with the Court’s instruction, the government will wait for jury instructions to revisit this issue, but

wishes to note here that Defendants are incorrect in asserting that this question has been finally

and conclusively resolved. A decision now, would essentially function as an order made pursuant

to Rule 29.

       Second, courts have held that it is appropriate for an expert witness to testify as to the

“standard of care to which a doctor must adhere in order to prescribe properly a controlled

substance,” although not “about the legal meaning of [18 U.S.C.] §1306.04”)” or whether a

doctor’s conduct was intentional or illegal. United States v. Smith, 573 F.3d 639, 653–55 (8th Cir.

2009); see also United States v. Boccone, 556 F. App’x 215, 225–27 (4th Cir. 2014) (unpublished)

(holding that “an expert may testify that treatment was ‘outside the bounds of ... professional

medical practice,’ or that ‘treatment of certain patients was either illegitimate or inappropriate,’”

but statement that “it is illegal” may have been inappropriate) (quoting United States v. McIver,

470 F.3d 550, 562 (4th Cir. 2006)); United States v. Schneider, 704 F.3d 1287, 1294 (10th Cir.

2013) (finding that expert testimony using phrase “other than legitimate medical purposes” was

appropriate); United States v. Chube, 538 F.3d 693, 696-97 (7th Cir. 2008) (affirming testimony

of two experts that “the prescribing [by the defendant] ‘was not done consistent with the usual

standards of medical practice’ and thus was not done with a ‘legitimate medical purpose,’ ” and

that prescriptions “were issued ‘outside the scope of medical practice, not for legitimate purposes;’

” experts did not testify “on the ultimate legal question whether [the defendants] knowingly

violated the law,” as they focused on whether the defendants in fact violated medical standards

and thus did “not go so far as to offer an opinion on the Doctors’ subjective intent”); United States

v. Bourlier, 2011 WL 3837314, at *6 (N.D. Fla. Aug. 26, 2011) (“Testimony that Dr. Bourlier’s

conduct was outside the course of professional practice and not for legitimate medical purpose did



                                                  3
        Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 4 of 13



not constitute improper legal opinion. Experts are permitted to testify regarding, and to disagree

about, whether a defendant’s conduct was within or outside of applicable medical standards.”),

aff’d, 518 F. App’x 848 (11th Cir. 2012) (unpublished); Bek v. United States, 2008 WL 5069329,

at *2 (N.D. Ind. Nov. 24, 2008) (“Evidence was presented to the jury that Dr. Bek routinely issued

the same series of prescriptions for all his patients, regardless of age, physical condition, and

medical history. The government’s experts testified that this prescribing pattern wasn't within the

scope of medical practice and was without legitimate medical purpose.”). As one district court

has explained:

                 An expert witness may not deliver legal conclusions on domestic
                 law, for legal principles are outside the witness’ area of expertise
                 under Federal Rule of Evidence 702. As such, the Court will not
                 allow Dr. Romanoff to testify that Defendant’s conduct was
                 “criminal” or “illegal,” that he failed to meet the requirements of or
                 violated the Controlled Substances Act or section 1306.04, or to
                 provide other explicitly legal conclusions. Nor shall Dr. Romanoff
                 purport to explain to the jury the legal meaning of the Controlled
                 Substances Act or section 1306.04. However, the Court finds that it
                 is appropriate for Dr. Romanoff to testify as to the standard of care
                 a health care professional such as Defendant must adhere to in
                 order to properly prescribe oxycodone, and whether prescriptions
                 issued by Defendant were made “for a legitimate medical purpose”
                 and “in the usual course of his professional practice.” Although
                 tracking the regulatory language, such testimony is permissible
                 because it does not use terms that have “separate, distinct and
                 specialized meaning in the law different from that present in the
                 vernacular.”

United States v. Robinson, 255 F. Supp. 2d 199, 206-07 (D.D.C. 2017) (emphasis added, internal

citations omitted).

       Consistent with these principles, the government does not intend to elicit testimony from

Dr. Thomas as to whether any physician violated the Controlled Substances Act or the legal

meaning of 21 U.S.C. §1306.04. It is appropriate and permissible, however, for the government

to elicit testimony from Dr. Thomas as to the standard of care a health care professional must

                                                   4
         Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 5 of 13



adhere to in order to properly prescribe Subsys. Such testimony would neither “rewrite the law as

to RICO predicates,” as Defendants erroneously assert, nor supplant the Court’s role in instructing

the jury on the fiduciary duty owed by doctors to their patients under the honest services fraud

statute and the Controlled Substances Act.

        B.      Testimony about Medical Practices

        As stated above, the decision on how to instruct the jury rests with the Court. The

testimony of Dr. Thomas will, in no way, interfere with that role. His opinions, like all expert

opinions, are factual and as such may assist the jury in considering the case. It makes no difference

that the defense disagrees with Dr. Thomas, or that they may offer some conflicting definition of

the medical standards at issue. The Supreme Court has unequivocally held that if an expert’s

testimony is within “the range where experts might reasonably differ,” the jury, not the trial court,

should be the one to “decide among conflicting views of different experts.” Kumbo Tire v.

Carmichael, 526 U.S. 137, 153 (1999).

        1. The alleged conspiracy

        The Defendants have repeatedly ignored the long settled principle that a member of a

conspiracy is responsible for the reasonably foreseeable acts of his co-conspirators and the

consequences of those acts. As the United States has previously noted, the Modern Federal Jury

Instructions state:

        A conspiracy is often referred to as a partnership in crime. Thus, as in other types of
        partnerships, when people enter into a conspiracy to accomplish an unlawful end, each
        member becomes an agent for the other conspirators in carrying out the conspiracy.
        Accordingly, the reasonably foreseeable acts, declarations, statements, and omissions of
        any member of the conspiracy and in furtherance of the common purpose of the
        conspiracy are deemed, under the law, to be the acts of all of the members, and all of the
        members are responsible for such acts, declarations, statements, and omissions.




                                                 5
        Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 6 of 13



L. Sand, et al., Modern Federal Jury Instructions - Criminal, Instruction 9-9 (2007) (emphasis

added). “[A] conspiracy is like a train. When a party knowingly steps aboard, he is part of the

crew, and assumes conspirator's responsibility for the existing freight—or conduct—regardless

of whether he is aware of just what it is composed.” United States v. Baines, 812 F.2d 41, 42

(1st Cir. 1987). In the law of conspiracy, an act performed by one partner in furtherance of the

conspiracy “is attributable to all.” Pinkerton v. United States, 328 U.S. 640, 647 (1946).

       Here, the criminal partnership is alleged to have been between the Defendants and others,

including co-conspirator practitioners. Since the Court ruled on Defendants Motion in Limine #

13, the jury has received significant evidence of that partnership. For example, on September

17, 2012, the Insys Vice President of Sales sent an email to several Insys employees, including a

sales rep named Casey Hanoch, Joseph Rowan, Sunrise Lee, Rich Simon, and Mike Babich. In

the email, Burlakoff stated that Rich Simon,

       knows exactly what it is we need to have in place in order to solidify a successful
       program. As stated in my previous e-mail, it all starts with choosing the right
       LOCAL speaker. Your local speaker should be your 'business partner'. You do not
       work for him, nor does he work for you. You are partners in this endeavor, if your
       speaker does not see it this way.........( then it is time to identify another speaker).

Ex. 176. The C.E.O. of Insys, Michael Babich, testified that his understanding of exhibit 176

was that Insys speakers, “should write scripts in exchange for the honorarium that they would be

receiving as speakers.” Tr. 02/15/2019 at 29:5-8.

       The jury has also received evidence (and will likely receive more) that the Defendants

sought specific agreements with clinicians regarding the volume of Subsys prescriptions to be

prescribed. Exhibit 224 is an email from Rich Simon to Alec Burlakoff, later forwarded with

approval to Mike Babich on April 22, 2013. In the email, Simon instructs his sales reps,

       THIS IS TASK NUMBER ONE


                                                  6
        Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 7 of 13



       1. I WANT EXAMPLES ON OUR NEXT CALL OF THE PLAN YOU
       HAVE CREATED WITH YOUR TOP CUSTOMERS TO GET A SPECIFIC
       NUMBER OF SCRIPTS PER WEEK THAT IS MUTUALLY AGREED TO
       AND AN OUTLINE OF HOW YOU WILL HOLD YOURSELVES AND
       YOUR CUSTOMERS TO THIS PLAN.

Ex. 224 at 2 (emphasis in original). Likewise, Dr. Mahmood Ahmad was engaged as a

speaker for Insys after the Defendants received “a guarantee from Dr. Ahmad to have "more

scripts than we can handle" once the pharmacy issue is resolved and begins to speak.” Ex.

004.

       Most importantly, the testimony of Dr. Awerbuch graphically demonstrates how his

agreement with the Defendants destroyed his ability to exercise independent medical

judgement for all of his patients suffering chronic pain:

       Q.… [C]an you describe for us why you chose those specific patients?

       A. I always have concern when I prescribe controlled medicines like narcotics
       that I'm going to be audited or that someone is going to come by, as happened
       in this case, and review my charts. And I wanted to try to make it look as
       legitimate as possible when I was prescribing this medication, and that's why I
       had patients fill out these consent forms and the off-label use forms. People
       signed them when they wanted pain pills. I really doubt that they read it
       thoroughly, but they signed it. I liked to have those in the chart as part of like
       a facade.
               The reason I picked these particular patients - I mean, I did have
       legitimate pain patients that did need the pain medications, but there's a
       significant number that really didn't need it. I wanted to have patients that if
       someone reviewed the chart it looked like it would be medically necessary,
       that these were patients who had chronic pain; that they were failing certain
       medicines, they had failed other treatments.
               But even though they had chronic pain, these were patients that didn't
       need strong opioids like Subsys. They did need pain management, except like
       [Patient Name Redacted] who her pain was psychological, but I certainly
       didn't need to write a medicine like Subsys for them. But they did - you
       know, if you look at their chart, it looks like they are legitimate pain patients.
       But in my own heart, I know that it was inappropriate to prescribe Subsys to
       them.

       Q. Are you telling us you looked at the patient files and figured out which
       ones you could create a paper trail for to cover your ass?


                                               7
        Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 8 of 13



       A. No. I did this really on most patients. But the ones - yeah, if I prescribed
       Subsys. If someone didn't have documentation of pain in the chart, I couldn't
       prescribe it, I wouldn't prescribe it. But I tried to find patients who had
       documentation of pain. And like I said, even though they didn't need a
       medicine like Subsys, if someone else looked at the chart, it would look like it
       was legitimate. So right, I tried to cover my ass.

Tr. 01/31/2019 at 183:18-185:9.

       The testimony, recounts two important facts, which together, demonstrate the

government’s theory. First, Awerbuch treated patients who were candidates for Subsys

differently than his other patients. Second, patients were prescribed Subsys, not because they

needed the drug, but because, after reviewing files, Awerbuch determined that the patient’s

medical history would permit him to prescribe the drug while “looking legitimate.”

       Awerbuch’s actions as a co-conspirator, while grotesque, demonstrate that he was not

engaged in the legitimate practice of medicine. This was true when he prescribed Subsys to

patients that did not need it. It is also true, that even when he reviewed the patient files of

potential candidates for Subsys, he was not practicing medicine. The act of evaluating the

patient file for the purpose of finding a patient with chronic pain that would look legitimate, had

nothing to do with exercising medical judgement on behalf of the patient.

       2.   The Medical Standards

       It is anticipated that Dr. Thomas will testify that the standard of care for patients with

pain, are established by several accepted sources including the Model Policy for the Use of

Controlled Substances for the Treatment of Pain, as adopted by the Federation of State Medical

Boards of the United States in 2004 and 2013; Universal Precautions in Pain Medicine: A

Rational Approach to the Treatment of Chronic; and the Centers for Disease Control, Guideline

for Prescribing Opioids for Chronic Pain, March 18, 2016. The framework, or process involved

prior to prescribing a controlled substance, requires several steps each of which must occur prior


                                                  8
        Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 9 of 13



to a decision to prescribe a controlled substance. Further, that the label, the potency of the drug,

and the dangers of abuse and addiction inform the medical judgement of a doctor practicing in

the ordinary course of medical treatment prior to the patient specific decision to prescribe a

particular drug. Therefore, agreement to be bribed prior to or during the process renders

subsequent medical judgement outside the ordinary course of legitimate medical practice.

       Expert testimony from a physician is commonly used to establish the relevant standard of

care in cases involving allegations that physicians have acted outside the legitimate course of

medical practice. See Lama v. Borras, 16 F.3d 473, 478 (1st Cir. 1994). The government asserts

that in this case, it was a reasonably foreseeable that an agreement to pay doctors for

prescriptions would result in doctors acting outside the legitimate course of medical practice.

To be clear, a lay jury is more than capable of making that factual assessment. The testimony of

Dr. Thomas is a simple factual link that will enable the jury to evaluate the evidence in this case.

       In their Motion and Memorandum of Law to Exclude Patient Testimony (Dkt.# 645), the

Defendants cited United States v. Binder, 26 F. Supp. 3d 656, 662, 665 (E.D. Mich. 2014). In

Binder a District Court judge held that in the absence of expert testimony about medical standards,

and where the conduct at issue was not sufficiently outside the norm to appear obviously so to a

layperson, patient testimony was not enough on its own to sustain a conviction for prescribing

painkillers “outside the course of professional medical practice and for no legitimate medical

purpose.” Id. at 658. The District Court in Binder found that patient testimony alone – in that case

– was insufficient to convict that defendant.

       To be clear, while the defense did not cite it for this purpose, Binder stands for the

proposition that writing a prescription in return for payment is a fact that a lay jury can consider

in determining that a prescription was written outside the course of medical treatment. Binder, 26



                                                 9
       Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 10 of 13



F. Supp.3d at 662 (citing United States v. Varma, 691 F.2d 460, 464 n.2 (10th Cir. 1982)). The

testimony of Dr. Thomas is intended to aid the jury in that factual assessment.

       C.      Testimony about off –label use

       The Defendants have asserted that there are no facts suggesting that any defendant intended

for Subsys to be prescribed without the practitioner following standard protocols. Defendants,

however, ignore settled precedent that permits a finder of fact to rely on evidence of a tacit

agreement that “may be inferred from the ‘defendants’ words or actions and the interdependence

of activities and persons involved.’” United States v. Martin, 228 F.3d 1, 11 (1st Cir. 2000)

(citations omitted). The Defendants assertion is not supported by the facts and law described

above, but it also fails because of what each of the Defendants knew (a) about the conduct of

prospective co-conspirator clinicians, and (b) about off-label prescribing.

       The jury has received evidence that the Defendants targeted outlier prescribers of opioids,

called “high decile prescribers.” Further, the jury has received evidence that, in carrying out the

directive to bribe doctors, the Defendants targeted a number of outlier doctors suspected of

inappropriate prescribing. For example, on several occasions, Babich received an email from a

sales rep in the Chicago area informing him that Dr. Paul Madison ran a “shady pill mill.” Ex.

002. The Defendants knew that Dr. Mahmood Ahmad, a targeted prescriber was suspected of

being under investigation, and had lost the ability to receive schedule II opioids at his pharmacy.

Likewise, Dr. Xiulu Ruan and Dr. John Couch, also had encountered difficulty receiving schedule

II opioids at their pharmacy in Mobile Alabama. Each of these doctors was bribed by the

Defendants after they learned of the allegations of inappropriate prescribing. Each of these matters

was discussed with John Kapoor.




                                                10
          Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 11 of 13



          Dr. Thomas accepts that off-label prescribing is legal. His opinion is that the decision to

prescribe off label, must be made pursuant to the standard of care. Employees of pharmaceutical

companies are not capable of making this determination. There is evidence that each of the

Defendants knew this, and as such there is evidence that by bribing practitioners to write

prescriptions for Subsy, or by requiring them to write dosages greater than 200mcg, it was

reasonably foreseeable that co-conspirator practitioners would write the drug without the

practitioner following standard protocols. This is particularly true where the Defendants knew that

certain doctors had been accused of inappropriate prescribing. It is also true where the Defendants

chose to financially reward sales reps for obtaining prescriptions for the highest doses of Subsys,

without consideration of patient need.

          Last, the Defendants argument that Dr. Thomas should be constrained from discussing off

label prescribing strains credulity.     The Defendants asked Gavin Awerbuch about off-label

prescribing. Tr. 01/31/2018 at 131:7-14. The Defendants asked Matt Napoletano about off-label

prescribing. Tr. 02/06/22019 at 321-32. They asked Mike Babich about off-label prescribing. Tr.

02/15/2019 at 211. The Defendants even asked Elizabeth Gurrieri, the Director of the IRC, about

off-label prescribing. Tr. 02/26/2019 at 212. Suddenly, they assert that there is a great danger that

the government’s expert offering testimony about the very same topic would somehow be

inflammatory for the jury.

             Respectfully, the Court should permit the proffered testimony of Dr. Thomas.



   III.      CONCLUSION



          WHEREFORE, the United States respectfully requests the Motion be denied.



                                                  11
       Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 12 of 13




                                    ANDREW E. LELLING
                                    United States Attorney

Dated: March 1, 2019    By:   /s/ K. Nathaniel Yeager
                                      K. NATHANIEL YEAGER (BBO # 630992)
                                      DAVID G. LAZARUS (BBO #624907 )
                                      FRED WYSHAK, JR. (BBO #535940)
                                      Assistant U.S. Attorneys
                                      One Courthouse Way, Ste. 9200
                                      Boston, MA 02210
                                      (617) 748-3100
                                      david.lazarus2@usdoj.gov
                                      nathaniel.yeager@usdoj.gov
                                      fred.wyshak@usdoj.gov




                                      12
       Case 1:16-cr-10343-ADB Document 760 Filed 03/01/19 Page 13 of 13



                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                             /s/ K. Nathaniel Yeager
Dated: March 1, 2019                  Assistant U.S. Attorney




                                                13
